
	

114 HR 3917 IH: CARS Act of 2015
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3917
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Young of Indiana (for himself, Ms. Linda T. Sánchez of California, Mr. Nunes, Mr. Tiberi, Mr. Reichert, Mr. Kelly of Pennsylvania, Mr. Renacci, Mr. Paulsen, Mr. Roskam, Mr. Reed, Mr. Boustany, Mrs. Noem, Mrs. Black, Mr. Kind, Mr. Thompson of California, Mr. Larson of Connecticut, Mr. Neal, Mr. Rangel, Mr. Danny K. Davis of Illinois, Mr. Pascrell, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the substantiation rules for the donation of
			 vehicles valued between $500 and $2,500.
	
	
 1.Short titleThis Act may be cited as the Charitable Automobile Red-Tape Simplification Act of 2015 or as the CARS Act of 2015. 2.Modification of substantiation rules for the donation of certain vehicles (a)In generalSection 170(f)(12) of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(12)Contributions of used motor vehicles, boats, and airplanes exceeding $500 but not $2,500
 (A)In generalIn the case of a contribution of a qualified vehicle the claimed value of which exceeds $500 but not $2,500, paragraph (8) shall not apply and no deduction shall be allowed under subsection (a) for such contribution unless the taxpayer attaches to the return for the taxable year—
 (i)a statement that includes— (I)the make, model, year of manufacture, and condition of the qualified vehicle at time of donation, and
 (II)a good faith estimate of the value of the qualified vehicle at time of donation based on a widely available used vehicle pricing guide (as determined by the Secretary) which takes into account unusual equipment, unusual mileage, and physical condition of the vehicle, and
 (ii)a contemporaneous written acknowledgment of the contribution by the donee organization which includes the following information:
 (I)The name and taxpayer identification number of the donor. (II)The vehicle identification number or similar number.
 (III)The condition of the donated vehicle, including any engine trouble, body damage, high mileage, and any excessive wear and tear.
 (IV)Whether the donee organization provided any goods or services in consideration, in whole or in part, for the qualified vehicle.
 (V)A description and good faith estimate of the value of any goods or services referred to in subclause (IV) or, if such goods or services consist solely of intangible religious benefits (as defined in paragraph (8)(B)), a statement to that effect.
								(B)Estimates to be based on trade-in value
 (i)In generalAny estimate made under subparagraph (A)(i)(II) based on a used vehicle pricing guide shall be made on the basis of the trade-in value of the vehicle or such similar valuation as the Secretary may specify.
 (ii)Trade-in valueFor purposes of this subparagraph, the term trade-in value means a valuation based the acquisition of comparable vehicles by dealers from private parties. (C)Information to secretaryA donee organization required to provide an acknowledgment under this paragraph shall provide to the Secretary the information contained in the acknowledgment. Such information shall be provided at such time and in such manner as the Secretary may prescribe.
 (D)Qualified vehicleFor purposes of this paragraph, the term qualified vehicle means any— (i)motor vehicle manufactured primarily for use on public streets, roads, and highways,
 (ii)boat, or (iii)airplane.
 Such term shall not include any property which is described in section 1221(a)(1).(E)Regulations or other guidanceThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this paragraph..
			(b)Coordination with appraisal requirements
 (1)In generalSection 170(f)(11)(A)(ii)(I) of such Code is amended— (A)by inserting and before publicly, and
 (B)by striking and any qualified vehicle described in paragraph (12)(A)(ii) for which an acknowledgment under paragraph (12)(B)(iii) is provided.
 (2)Coordination of dollar limitationsSection 170(f)(11)(C) of such Code— (A)is amended by inserting ($2,500 in the case of a qualified vehicle as defined in paragraph (12)) after $5,000, and
 (B)by striking contributions of more than $5,000 in the heading thereof and inserting certain contributions. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.
			
